Case 1:18-cv-02051-RCL Document 11 Filed 01/30/19 Page 1 of1

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

PROJECT ON GOVERNMENT
OVERSIGHT, INC.

Plaintiff,

Vv. Civil Case No. 18-2051
U.S. DEPARTMENT OF HOMELAND
SECURITY, OFFICE FOR CIVIL RIGHTS
AND CIVIL LIBERTIES,

“mmr? me mee meme meee meee ee ee ee

Defendant.

ORDER
Pursuant to Local Rule 16.3(b)(10), parties to a FOIA action are exempted from typical
scheduling order requirements. As such, the burden is on the government to produce a Vaughn
index with a supporting motion to dismiss or motion for summary judgment, as appropriate. The
index and supporting motion shall be filed within 30 days of this date, or such further time as this

Court allows.

IT IS SO ORDERED.

“Langs ts Peta

os
Royce C, Lamberth

United States District Judge

Date: [3 104
